Citation Nr: 1703870	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of daughter as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in October 1987, and the appellant (his surviving spouse) filed a claim seeking recognition of her daughter as the Veteran's "child" based upon permanent incapacity for self-support prior to attaining the age of 18.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2009, the appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and in November 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this testimony is associated with the claims file.  As such, the Board finds that there has been substantial compliance with the Board's May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's daughter (V.) was born in April 1986 and attained 18 years of age in April 2004. 

2.  The evidence fails to demonstrate that the Veteran's daughter (V.) was permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's daughter (V.) as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 years are not approximated.  38 U.S.C.A. §§ 101(4)(A), 1542, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified on numerous occasions of the criteria for substantiating her claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  A June 2006 correspondence accordingly addressed all notice elements prior to issuance of the initial rating decision on appeal.

As for the duty to assist, the Veteran's daughter's (V.) medical treatment and academic records have been obtained, to the extent available, and no outstanding records have been identified by the appellant during the duration of this appeal.  In April 2011, VA was notified by the Social Security Administration (SSA) that they presently had no medical records on file or were unable to locate her medical records.  In a January 2013 letter, VA satisfied its duty pursuant to 38 C.F.R. § 3.159 (2016) concerning the Veteran's unavailable SSA records.  The Board finds that no additional evidence which may aid the appellant's claim or might be pertinent to the bases of the claim has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the appellant was assisted by her service representative from Disabled American Veterans.  During her August 2009 and November 2016 Board hearings, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits for her daughter due to permanent incapacity.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the appellant, the surviving spouse of the Veteran, was sent correspondence dated in February 2004 informing her that she had been receiving payments for the Veteran's daughter (V.) who would be reaching the age of 18 on April [redacted], 2004; and that, as such, the payments were to be discontinued on April [redacted], 2004, the Veteran's daughter's (V.) 18th birthday, unless the appellant submitted evidence to establish the child's continuing dependency.  In response, the appellant contended that the Veteran's daughter (V.) should be entitled to benefits as the helpless child of a now-deceased veteran.  To that end, the term "child" of the Veteran means an unmarried person who is a legitimate child, a legally adopted child before the age of 18 years, a stepchild who acquired that status before the age 18 years and who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).  The person must also be under the age of 18 years; or, have become permanently incapable of self-support before the age of 18 years; or, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  Id.  

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2016).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2016).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1) (2016).  Rating criteria applicable to disabled veterans are not controlling. 

Importantly, to establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration.  In cases such as this, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  

Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)  (2016).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be consideration as to whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting date or thereafter, should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)  (2016).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2016).

In this case, the probative evidence of record does not show that the appellant became permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years. 

V. is the daughter of the appellant and the Veteran, who died in April 1987.  V. was born on April [redacted], 1986, and turned 18 on April [redacted], 2004.  At a November 2016 Board videoconference hearing, the appellant indicated that, from kindergarten to high school, the Veteran's daughter (V.) never walked to school or walked home.  The appellant indicated that V. never liked to be in a group environment, always had extended classes, always had been very nervous, and always needed additional academic help such as tutoring and counseling.  The appellant opined that V. was very nervous and lacking self-confidence, did not like being around crowds, and experienced "really bad nervous breakdowns."

A June 1998 Initial History and Examination from Palo Verde Behavioral Health in Tucson, Arizona, indicated that V. had been referred to the facility by the appellant to assess her anxiety and attention.  It was indicated that V. was 12 years old and in the 7th grade at the time of the evaluation.  She was not enrolled in special education, and her academic performance and attendance were both indicated to be "good," with no behavioral problems.  She was diagnosed as having anxiety disorder, not otherwise specified, and assigned a Global Assessment of Functioning (GAF) score of 65.  

In correspondence dated in July 1998, private child and adolescent psychiatrist S. Korn, M.D., diagnosed V. as having "depressive disorder, not specified, and a possible anxiety disorder secondarily."  Dr. Korn indicated that he was currently treating V. with Zoloft, and that V. was also seeing J. Titone, Ph.D., for therapy.  Dr. Korn stated that V.'s teacher and school personnel should be aware of her diagnosis to assist in helping her cope with school demands.

In correspondence dated in September 1998, Dr. Korn recommended that V., who was then being treated by him for a mixed anxiety and depressive disorder, be allowed to remain in her current school for reasons related to her psychiatric disorder.  He indicated that V. had reportedly made a good adjustment to her current school, and that a disruption now would be difficult for her to cope with, which might result in a prolonged poorer adjustment to a new school.

In correspondence dated in November 1998, Dr. Korn indicated that V. was then being treating by him for depressive disorder, unspecified, and was also receiving psychotherapy from J. Titone, Ph.D.  He reported that V. had a good response to treatment so far and was showing no signs of acute depression, but still exhibited signs of chronic depression and anxiety, including poor assertiveness and poor self-confidence.  Dr. Korn opined that V. would probably need "medication treatment for a continuance or a maintenance treatment and would probably need psychotherapy on and off to address symptoms related to her depression and anxiety."

In correspondence dated in March 2000, Dr. Korn indicated that he had been treating V. for attention deficit hyperactivity disorder and depression, and opined that she should be afforded Section 504 accommodations under the Rehabilitation Act of 1973 at school.

A November 2000 form from Dr. Kohn indicated that he had been treating V. for attention deficit hyperactivity disorder and depression, not otherwise specified, and assigned her a GAF of 75.  She was prescribed Zoloft and Adderall.  

Student Review Team Documentation from the Tucson Unified School District dated in October 2001 indicated that the appellant requested that V. (then in the 10th grade) be afforded Section 504 accommodations under the Rehabilitation Act of 1973 due to her attention deficit hyperactivity disorder and anxiety disorder.  The Student Review Team determined that V. was eligible for the section 504 Accommodation Plan.  

A Student Accommodation Plan from the Tucson Unified School District dated in March 2003 indicated that V. was in the 11th grade and diagnosed as having attention deficit hyperactivity disorder as well as anxiety disorder which impacted her ability to understand problem solving.  It was indicated that she was accommodated by being given a different test time, and that her mathematics teacher would review test material with V. prior to the test and be available for conferencing with V. at designated times.  It was also indicated that the school psychologist would be available to assist V. with test-taking anxiety if V. requested such assistance.  

In correspondence dated in May 2003, an instructor affiliated with a tutoring academy provided a summary of V.'s testing at the request of the appellant.  This summary indicated that V. was lacking many math skills from division algorithms, fractions, decimals, algebra, and geometry; that she showed significant weaknesses in both visual and auditory processing, and that visual sequential processing weaknesses made it extremely hard for her to retain any complex math skills; and that due to her difficulty with visual sequential processing, it would be extremely difficult if not near impossible for her to improve her acquisition of math skills without first improving the visual and auditory processing abilities.

In correspondence dated in June 2003, Dr. Korn indicated that V. was then being treated by him for both "Attention Deficit Hyperactivity Disorder and an Anxiety Disorder."  He reported that V. also had psychoeducational testing that supported a diagnosis of "a math learning disorder," which was "very consistent with her other diagnoses as they happen together frequently."  Dr. Korn supported her inclusion in a program that might bolster her learning and attention skills.

In correspondence dated in February 2004, private child and adolescent psychiatrist A. C. Ramirez, M.D., indicated that V. was diagnosed as having severe attention deficit hyperactivity disorder of the inattentive type, and was currently prescribed Strattera for her inattention.  Dr. Ramirez recommended that V. participate in the sensory-integration program with math supplementation, which would enhance her learning and advancement academically.

A Student Accommodation Plan from the Tucson Unified School District dated in March 2004 indicated that V. was in the 12th grade and diagnosed as having attention deficit hyperactivity disorder as well as anxiety disorder which caused test anxiety and impacted her ability to understand mathematic concepts and problems.  It was indicated that she was accommodated by being given additional time for testing as needed, and that her mathematics teacher would review test material with V. prior to the test and be available for conferencing with V. at designated times.  

Upon graduating from high school, V. enrolled at the University of Arizona.  

In correspondence dated in November 2004, Dr. Ramirez indicated that he was treating V. for severe attention deficit hyperactivity disorder; severe, recurrent major depression, and generalized anxiety disorder.  Dr. Ramirez indicated that V. had been attempting to complete her college classes but had been unable to do so because symptoms from her illness caused her to withdraw from classes.  Dr. Ramirez opined that V. had been compliant with her medications but still suffered significantly from her illness, resulting in her inability to apply herself.  Dr. Ramirez indicated that it was difficult for V. to understand how intense her illnesses have affected her day-to-day activities, and opined that she strove to attend and do her best but continued to be affected by her illness.  He indicated that she required assistance and adaptation for school for her to complete her education, and that she met the criteria under the Individuals with Disabilities Education Act (IDEA) of 1997 as well as section 504 of the Rehabilitation Act of 1973.

In correspondence dated in May 2005, Dr. Ramirez indicated that he was treating V. for severe attention deficit hyperactivity disorder; severe, recurrent major depression, and generalized anxiety disorder.  He indicated that V. had been unable to work due to her diagnoses, and although she attempted to attend classes she found it increasingly difficult to concentrate and be successful in the stressful environment of a university.  Dr. Ramirez stated that V. had to withdraw from "a number of classes" due to her continued inability to concentrate.  Dr. Ramirez then opined that V. would be unemployable and unable to work even if she succeeded at school.  

A June 2006 memorandum from the Disabled Student Resources Specialist indicated that V. had started taking classes at Pima Community College and notified her instructor that she was to be afforded two times the allotted test taking time in order to comply with Section 504 of the Rehabilitation Act and the Americans with Disabilities Act.

In correspondence dated in July 2006, Dr. Ramirez indicated that V. was diagnosed as having severe, recurrent major depression; severe attention deficit hyperactivity disorder; and anxiety disorder, not otherwise specified.  He indicated that V. had asked him to author the correspondence to assist her in gaining academic accommodations as listed under the Americans with Disabilities Act at the University of Arizona.

In correspondence dated in September 2006, Dr. Ramirez indicated that V. was diagnosed as having recurrent major depression, attention deficit hyperactivity disorder, and anxiety disorder.  He opined that V. continued to have difficulty with these illnesses, which affected her activities of daily living as well as her being able to handle the stressors of academic achievement.  She was currently prescribed Daytrana, Lexapro, and Trazodone.

In correspondence dated in October 2006, Dr. Ramirez recommended that V. be admitted to the Strategic Alternative Learning Techniques (SALT) Center at the University of Arizona.  He reported that V. was diagnosed as having attention deficit hyperactivity disorder, major depression, and anxiety disorder.  Dr. Ramirez indicated that V. had struggled academically with her studies due to these diagnoses, and reported that she exhibited intense motivation and initiative which was manifest in her decision to change schools to obtain what she felt she would need to accomplish her academic pursuits.  Dr. Ramirez specified that V.'s attention deficit hyperactivity disorder had been a severe problem for her and that she continued to struggle but seemed to improve when given an opportunity to take extended time, as well as receive help with note taking and organization of her time.  Dr. Ramirez opined that V. would excel in the SALT environment where she would be able to take advantage of her skills and reach her academic goals with assistance.

In correspondence dated in October 2007, Dr. Ramirez diagnosed V. as having recurrent major depression; severe attention deficit hyperactivity disorder; anxiety disorder, not otherwise specified; a mathematics learning disability; and learning disability, not otherwise specified.  He elaborated that V. required assistance in her academic pursuits throughout her schooling, and that it had become necessary for her to switch to part-time schooling due these diagnoses because she was not capable of taking fulltime classes without "severe difficulties."  Dr. Ramirez acknowledged that V. had requested that he author this correspondence to assist her in gaining academic assistance through the federal system so that she may be afforded accommodations under section 504 of the Rehabilitation Act of 1973.

At the August 2009 Travel Board hearing, the appellant's representative indicated that V. had a severe mental disorder, now diagnosed as attention deficit hyperactivity disorder, depression, and anxiety, which had been an ongoing problem from around age five into adulthood.  She indicated that V. was attending college and was enrolled in a private program there for disabled students where the school catered to her needs (i.e., helping her take notes if requested, helping her with assignments, etc.).  She stated that presently V. was trying to obtain work but was unable to do regular work hours that required 40 hours per week; rather, she indicated that V. did work one or two days out of the week, but that the appellant had been the main provider for her daughter for her entire life to this point.  At the time of this hearing, V. was 23 years old.

In August 2009, Dr. Ramirez authored correspondence at the request of V. in furtherance of her attempt to obtain VA education benefits.  In this correspondence, Dr. Ramirez acknowledged that he had retired from practice in April 2008.  Nonetheless, he diagnosed V. as having recurrent, severe major depression manifested by recurrent thoughts of poor self-esteem; repeated depression; marked anxiety; marked loss of motivation and interest in activities of daily living, including severe difficulties with academic pursuits and intermittent thoughts at times with excessive guilt; and thoughts that life was not worth living at times.  Dr. Ramirez opined that V. had been unable to be employed during her studies due to her major depression as well as her severe attention deficit hyperactivity disorder.  Dr. Ramirez indicated that V. repeatedly isolated herself and felt that she was the worst person in the world and that no one was able to appreciate that she was worthwhile in the world.  He explained that repeated trials of antidepressants and ongoing psychotherapy had at times helped some, but that V. had never been able to realize her potential of success both in the academic world or in her interpersonal relationships.  Dr. Ramirez further indicated that her attempt to work had made her more depressed and anxious, which rendered her even more unable to hold down a job and study at the same time.

In his August 2009 correspondence, Dr. Ramirez also diagnosed V. as having attention deficit hyperactivity disorder as manifested by her inability to concentrate and accomplish tasks.  He explained that her distraction and her inability to focus is manifested in her starting tasks and then not being able to complete them due to her severe distractibility, as well as inability to grasp the larger picture to complete tasks.  He opined that V. was unable to pay close attention to details and made careless mistakes in her academic work and in other activities.  He indicated she also had difficulties sustaining attention at tasks that require attention, and often seemed not to listen when spoken to directly because she was distracted.  Dr. Ramirez further noted that V. was unable to organize her tasks or activities in spite of repeated therapy and training in organizational techniques, and that she attempted to avoid tasks that required sustained mental effort such as her school or home work.  He indicated that she often lost important information to complete her school work, both by not writing the important data down or by losing the written notes she made to herself to complete tasks.  He further noted that V. was very forgetful about daily activities and even though she had a day planner, she would forget to check it in a timely manner, thus submitting homework or tasks late and failing to get full credit for her work.  Dr. Ramirez indicated that V. was very fidgety and was often unable to be still for more that 3 to 4 minutes at a time, and that she had difficulty engaging in leisure activity quietly, as she was constantly on the move.  V. was noted to always be "on the go" and unable to sit quietly.  Dr, Ramirez explained that when she attempted to talk, she often talked excessively and in detail that was not needed, and that she would blurt out her opinion often before questions were even completed.   He indicated that V. would interrupt others when she should be listening and processing the answer given to her.  He concluded that there was clear, clinically significant impairment in social, academic, and occupational functioning, and that V.'s inability to accomplish tasks had been made worse by her anxiety disorder and major depression.  Her frustration in not being able to complete tasks further caused increased symptoms of her major depression and her generalized anxiety disorder.  However, Dr. Ramirez conceded that V. did not have a pervasive developmental disorder, schizophrenia, a psychotic disorder, or a personality disorder.

In his August 2009 correspondence, Dr. Ramirez also diagnosed V. as having generalized anxiety disorder as manifested by her inability to have confidence in her own self-worth and inability to face others both in the work place, academically, and at home in her interpersonal relationships.  She was noted to be easily fatigued, to have "marked difficulty concentrating and her mind going blank," and to exhibit irritability, muscle tension, and sleep disturbance with restless, unsatisfying sleep.  Dr. Ramirez also diagnosed V. as having a math learning disorder as well as a learning disorder, not otherwise specified, as manifested with repeated difficulties with reading, mathematics, and learning skills that were inhibited by her major depression, generalized anxiety, and her attention deficit hyperactivity diagnoses.  Finally, Dr. Rivera opined that that V. had been permanently incapable of self-support since she was age 12 due to her DSM-IV diagnoses.  He also indicated that V. was still under psychiatric medical care had not completed her higher education and had not been able to hold down a job.  

In October 2011, the Board remanded the matter in order to schedule V. for a psychiatric examination to determine whether she was permanently incapable of self-support through her own efforts by reason of her mental defects, to include her diagnosed psychiatric disabilities and learning disabilities.  Pursuant to the Board's remand instructions, two requests were made to schedule examination appointments.  However, the appellant declined an appointment for her daughter, stating that V. had already participated in a number of evaluations.  As such, in March 2012, the VA examiner attempted to provide the requested opinion by simply reviewing the record.  However, due to the lack of a contemporaneous psychiatric or psychological evaluation which could describe signs, symptoms, and behaviors; a contemporaneous cognitive or neuropsychological evaluation which could describe V.'s intellectual, memory, and academic achievement profile; a treatment summary which could describe effectiveness or ineffectiveness of psychotherapeutic and psychopharmalogical interventions; and a contemporaneous description of V.'s level of impairments, the VA examiner concluded that there was not enough evidence to determine whether V. was permanently incapable of self-support by reason of her mental defects (including her diagnosed psychiatric disabilities and learning disabilities) by her 18th birthday.

Although the RO attempted to obtain V.'s SSA records, a response from the SSA received in April 2011 indicated that they presently had no medical records on file or were unable to locate her medical records.  In January 2013, the RO issued a Formal Finding on the Unavailability of SSA Records, and notified the appellant of their inability to obtain V.'s SSA records.  However, a November 2016 Report of General Information indicated that a SSA service representative confirmed that V. was paid benefits as a child on the Veteran's record from October 1987 to April 2004, at which time her SSA payments continued without interruption as a disabled adult child from June 2004 to June 2009; however, her SSA benefits were suspended in June 2009 due to her employment.    

At her November 2016 Board videoconference hearing, the appellant confirmed that V. graduated from Pima Community College with an associate degree in special education, which took her six years to complete.  The appellant indicated that V. was currently employed as a teacher for children with disabilities.  

The Board reiterates that the specific question before it is whether V., by reason of mental or physical defect, was permanently incapable of self-support as of her 18th birthday.  See  38 C.F.R. § 3.356(a) (2016).  Therefore, the controlling date that the Board must keep in mind when addressing this question is April [redacted], 2004, V.'s 18th birthday.  Prior to that time, V. was assigned GAF scores ranging from 65 to 75, indicative of symptoms which were transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork), or some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that V. was not enrolled in special education classes; rather, she completed the regular curriculum and was provided academic accommodations under Section 504 of the Rehabilitation Act of 1973 due to her attention deficit hyperactivity disorder and anxiety disorder, which included additional test-taking time and additional tutoring in mathematics.  Although there was anecdotal evidence of some social anxieties prior to V.'s 18th birthday provided by the appellant, the Board finds that these did not render her helpless or permanently incapable of self-support.   
 
Although lay and medical evidence pertaining to V.'s health, occupation, and education subsequent to her attaining the age of 18 years is not entirely relevant to the question before the Board (which must focus on her capabilities as of her 18th birthday), it is useful to note that V. enrolled in college upon her graduation from high school and eventually earned an associate degree in special education six years later.  Although the appellant and Dr. Ramirez suggested that V. was unable to obtain fulltime employment during her years in college and relied on the appellant for support at that time, the appellant conceded at her November 2016 Board videoconference hearing that V. was currently employed as a teacher for disabled children, which is supported by the fact that V.'s SSA benefits were suspended in June 2009 due to her employment.  Again, however, the question is not whether V. now supports herself at age 31.  Rather, the question is whether there is competent, credible evidence on which to base a determination that she was permanently incapable of self-support at the age of 18 in 2004.  The evidence prior to, contemporaneous with, and even subsequent to that timeframe shows that she was completing a normal academic curriculum (albeit with some accommodations), attending school, and caring for herself.  

With respect to the various correspondences authored by Dr. Ramirez, the Board emphasizes that the majority of them pertained to the period after V. turned 18 years of age.  Moreover, the Board finds that the information provided by Dr. Ramirez is of limited probative weight, as his opinions as to the severity and impact of V.'s psychiatric symptomatology have been internally inconsistent and seemed to fluctuate with his audience.  For instance, in his August 2009 correspondence, which was expressly written for the purpose of helping V. obtain VA education benefits, Dr. Ramirez described extremely severe psychiatric symptoms which rendered V. incapable of self-support from age 12 to the present.  However, in his October 2006 correspondence, written for the purpose of recommending V.'s admission to the SALT Center at the University of Arizona, Dr. Ramirez described a much more optimistic outlook of V.'s abilities, noting that she exhibited intense motivation and initiative, and opining that she would be able to excel in the SALT environment, take advantage of her skills, and reach her academic goals with assistance.  

In addition, the Board notes that the opinions expressed by Dr. Ramirez in his August 2009 correspondence, written at a time following his retirement from practice when he was no longer treating V., seemed to be based upon inaccurate factual premises.  Specifically, Dr. Ramirez indicated that V.'s attempt to work had made her more depressed and anxious, which rendered her even more unable to hold down a job and study at the same time, and that she had not been able to hold down a job.  However, a review of the record confirms that V.'s SSA benefits were suspended in June 2009 due to her gainful employment, and the appellant testified that V. was still employed as of November 2016.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Although the RO scheduled V. for a VA examination in March 2012 to determine whether she was permanently incapable of self-support through her own efforts by reason of her mental defects including her diagnosed psychiatric disabilities and learning disabilities, the appellant declined an appointment for her daughter, stating that V. had already participated in a number of evaluations.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. 3.655 (2016).

The Board is sympathetic to the fact that the V. has various psychiatric diagnoses which impact her life through social anxiety, depression, and inattentiveness.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990)).

The evidence of record is insufficient to establish that V. was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to helpless child benefits for V., the Veteran's daughter, on the basis of permanent incapacity for self-support is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


